Citation Nr: 0738130	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  00-01 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
service-connected left knee arthritis.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from May to August 1977 and 
from May 1979 to March 1985.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a November 1998 decision by the RO.

There were two issues on appeal in this case.  By an August 
2006 decision, the Board continued the 10 percent rating for 
service-connected left knee instability.  The remaining issue 
is as stated above.

The Board also notes that in June 2001 the veteran filed a 
claim of service connection for iliotibial band syndrome as 
secondary to his service-connected left knee conditions.  The 
Board referred this matter to the RO for further appropriate 
action in its June 2004 remand action, but from review of the 
file it does not appear that there has been further action on 
the issue.  Accordingly, this issue is again referred to the 
RO for such further action as may be appropriate.     

Pursuant to Board actions in April 2001, December 2002, June 
2004, and August 2006, this case was remanded for further 
development.  The latest development requested in the August 
2006 remand has been accomplished and the file has been 
returned to the Board for further consideration.


FINDING OF FACT

The veteran's arthritis of the left knee is manifested by 
subjective complaints of pain, fatigability, and weakness; 
objective findings reflect no more than a loss of 10 degrees 
of flexion with some discomfort in the lateral 20 to 25 
percent of motion, and a loss of 10 degrees of extension with 
no pain except at the extreme terminus of the motion.    


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for arthritis of the left knee are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 
4.71, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

 I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

The Board notes that the veteran's initial claims of service 
connection were filed in February 1998, prior to the 
enactment of the VCAA.  Therefore, no VCAA notice letter was 
sent to the veteran in connection with his initial claims for 
service connection, and prior to the RO's November 1998 
decision.  However, in connection with the veteran's appeals 
for higher initial ratings, VCAA notice letters were sent in 
July 2001 and June 2004.  An additional VCAA notice letter 
sent in August 2006 also informed the veteran of the criteria 
for establishing a rating and an effective date in connection 
with his appeal.  The Board finds that the notice letters 
satisfy the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In those letters, the RO notified the 
veteran that VA was responsible for obtaining relevant 
records from any Federal agency.  The RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letters 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disabilities.  
The RO also asked the veteran to provide it with any evidence 
and information he had pertaining to his conditions.  Those 
letters fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).   

Therefore, the Board finds that any defect with respect to 
the timing of the notices in this case has been corrected.  
As noted above, the veteran has now been provided with 
notices that are in compliance with the content requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The 
veteran has been afforded ample opportunity to respond to the 
notices, to submit evidence and argument, and to otherwise 
participate effectively in the processing of this appeal.  As 
the purpose of the notice requirement has been satisfied, no 
further corrective action is necessary.  

B.  The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2007).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2007).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  To the extent possible, VA has obtained 
all pertinent records from sources identified by the veteran 
as relevant to his claim.  The veteran's service medical 
records have been obtained, as have the records of his 
private treatment and VA treatment.  He was afforded the 
opportunity for a Travel Board hearing, but the veteran 
failed to report for a May 2004 Travel Board hearing.  The 
Social Security Administration indicated in writing that 
records for the veteran were no longer available.  He was 
afforded multiple VA compensation and pension examinations of 
his left knee in connection with his claims, the latest 
having occurred in January 2007.  The veteran has not 
identified and/or provided releases for any other relevant 
evidence that exists and can be procured.  Therefore, no 
further development action is warranted.

II.  The Merits of the Veteran's Claim

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that, when evaluating musculoskeletal 
disabilities rated on the basis of limitation of motion, VA 
must consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995); see also Johnson v. Brown, 9 
Vet. App. 7 (1996).

The Board notes that under Diagnostic Code 5010, arthritis 
due to trauma is to be rated for degenerative arthritis under 
Diagnostic Code 5003.  Under Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings will be 
evaluated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010.  Furthermore, under Diagnostic Code 5003, 
in the absence of limitation of motion, arthritis is rated as 
10 percent disabling with X-ray evidence of involvement of 2 
or more major joints or 2 or more minor joint groups; and 20 
percent disabling with X-ray evidence of involvement of 2 or 
more major joints or 2 or more major joint groups, with 
occasional incapacitating exacerbations.

The veteran's left knee disability is currently rated under 
Diagnostic Code 5010 for arthritis due to trauma 
substantiated by x-ray.  Arthritis is to be rated under 
Diagnostic Code 5003 as degenerative arthritis.  38 C.F.R. § 
4.71a (2007).  Under this diagnostic code, the disability is 
rated on the basis of limitation of motion of the affected 
joint.  The criteria for limitation of flexion of the leg are 
found under Diagnostic Code 5260.  A noncompensable (zero 
percent) rating is warranted if flexion is limited to 60 
degrees; a 10 percent rating is warranted if flexion is 
limited to 45 degrees; a 20 percent rating is warranted if 
flexion is limited to 30 degrees; and a 30 percent rating is 
warranted if flexion is limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.  Limitation of extension of the 
leg is also ratable.  A noncompensable rating is warranted if 
extension is limited to 5 degrees; a 10 percent rating is 
warranted if extension is limited to 10 degrees; a 20 percent 
rating is warranted if extension is limited to 15 degrees; a 
30 percent rating is warranted if extension is limited to 20 
degrees; a 40 percent rating is warranted if extension is 
limited to 30 degrees; and a 50 percent rating is warranted 
if extension is limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (Full range of motion of the knee is 
from 0 to 140 degrees. 38 C.F.R. § 4.71, Plate II (2007).)    

The veteran has been provided several VA C&P examinations of 
his left knee, the latest having been conducted in January 
2007.  At that time the veteran complained of left knee pain 
with weakness in the lower thighs, twitching of the thigh 
muscles, stiffness which is worse with getting up, and 
fatigability and lack of endurance.  He has experienced pain 
shooting up to the top of the knee and up into the lateral 
thigh up into the hip.  He emphatically stated that the knee 
felt worse than it did the year before.  He was no longer 
able to run, and he felt that his ability to walk had been 
affected.  He was currently working as a real estate 
salesman, but experiences pain when he has to walk on rough 
terrain.  He has difficulty with stairs, and had stopped 
lifting weights.
  
The examiner noted that the veteran had experienced a left 
knee soft tissue injury in 1997 and that he had had two prior 
arthroscopies of the left knee.  The examiner observed that 
the Lachman's maneuver of the left knee was negative; the 
McMurray's maneuver of the left knee was positive 
demonstrating medial knee pain; and the anterior and 
posterior drawer signs were negative for the cruciate 
ligament examination.  Medially and laterally there was no 
instability of the left knee noted for direct testing of the 
lateral and medial menisci.  The examiner conducted range of 
motion maneuvers both actively and passively.  Flexion was 
reduced by about 10 degrees at 130 degrees (140 degrees being 
normal).  The lateral 20 to 25 percent of the flexion range 
of motion was associated with some discomfort.  Against 
resistance, flexion range of motion did not show further 
discomfort.  On extension the veteran was not able to fully 
straighten the knee, showing approximately a 10 degree 
extension deficit.  Extension did produce pain at the end of 
the extension maneuver.  There was discomfort in the left 
knee, and crepitus associated with left knee movement.  The 
examiner observed a minor limp associated with the veteran's 
gait that seemed to favor the left leg.  He noted that the 
range of motion exercises were equal on passive and active 
motion, and that there was fatigability associated with it.  
The examiner also observed some muscle fasciculation with 
subtrochanteric pain which was affecting the veteran's left 
hip, and left thigh.  The examiner diagnosed the veteran with 
iliotibial band syndrome (for which, as noted above, a claim 
of service connection is pending with the RO). 

Based on the information provided in the January 2007 
examination report, the Board finds that the veteran's 
current rating concerning his left knee arthritis is 
appropriate and an increase is not warranted.  The Board 
notes that, although the examiner noted symptoms of, and 
diagnosed, iliotibial band syndrome that affect the veteran's 
left hip and thigh, those complications are not currently 
relevant to rating the effects of service-connected arthritis 
on range of motion of the veteran's left knee.  With a 10 
degree limitation, even allowing "some discomfort" in the 
lateral 20 to 25 percent flexion, the veteran's range of 
motion findings do not rise to a compensable 10 percent for a 
45 degree limitation of flexion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  A 10 degree limitation of extension 
does meet the criteria for a 10 percent rating.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5261.  Pain was not 
associated with extension except at the terminus of the 
maneuver.  Thus, the current 10 percent rating for left knee 
disability based on limitation of motion of extension is 
proper and already takes into account the effects of painful 
motion and fatigability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca, 8 Vet. App. at 204-7.  

The previous VA examinations do not support increased 
ratings. A June 2002 examination report showed full range of 
extension and a 30 degree deficit in flexion from 0 to 110 
degrees.   There was some discomfort, but no decrease in 
range of motion with repetition.  In January 2005 flexion was 
from 0 to 132 degrees, an 8 degree limitation, and extension 
was limited by 7 degrees.  There was an audible and palpable 
popping and crepitus with range of motion from 100 to 132 
degrees.  The examiner reported noted that there was lateral 
ligament laxity.  The Board notes that the veteran was 
service connected for left knee instability with a 
noncompensable rating.  Based on that January 2005 
examination, the RO increased the veteran's rating for left 
knee instability to 10 percent.  Therefore, evaluation of any 
instability has been considered in this case.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257. 

The Board notes that separate ratings may be assigned for 
both limitation of flexion and limitation of extension.  
VAOPGCPREC 9-2004 (Sep. 17, 2004).  However, as the veteran's 
range of motion has been currently shown to be no worse than 
flexion to 130 degrees, a noncompensable 10 degree limitation 
in flexion, separate ratings are not for application.  The 
Board has also considered the applicability of a higher 
rating for the veteran's left knee under other diagnostic 
codes.  However, because ankylosis, dislocated cartilage, 
joint effusion, or impairment of the tibia or fibula has not 
been clinically shown in the left knee, a rating is not in 
order under Diagnostic Codes 5256, 5258, or 5262.  See 38 
C.F.R. § 4.71a.

The Board has considered the veteran's written contentions in 
his January 2000 substantive appeal with regard to his claim 
for an increased rating for his service-connected of the left 
knee disabilities.  While the Board does not doubt the 
sincerity of the veteran's belief that his left knee 
arthritis is more severely disabling than it is currently 
rated, as a lay person without the appropriate medical 
training or expertise, he simply is not competent to provide 
a probative opinion on a medical matter-such as the severity 
of a current disability as evaluated in the context of the 
rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  The Board also notes that since January 2000 the 
veteran was afforded additional VA examinations of his left 
knee in June 2002, January 2005, and January 2007. 

For all the foregoing reasons, the Board finds that the claim 
for an initial rating in excess of 10 percent for left knee 
arthritis must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim for an increase, that 
doctrine is not applicable.  See 38 U.S.C.A § 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2007); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

In evaluating this claim, the Board has specifically 
considered whether the veteran is entitled to a "staged 
rating."  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  It is the Board's conclusion, however, that the 
criteria for a higher initial rating have not been met since 
the time that the veteran was awarded service connection in 
November 1998.  A "staged rating" is not warranted.

III. Extraschedular Consideration

To accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer a case to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1) 
(2007).  The criterion for such an award is a finding that 
the case presents an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical application of regular schedular 
standards.

The Board has considered whether the veteran's claim should 
be referred for consideration of an extraschedular 
evaluation, and has concluded that no such referral is 
warranted.   There is no showing that the veteran's left knee 
disabilities reflect so exceptional or unusual a disability 
picture as to warrant the assignment of any higher evaluation 
on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) 
(2007).  In this case, there is no evidence showing that the 
disabilities result in marked interference with employment 
(i.e., beyond that contemplated in the evaluation assigned), 
or frequent periods of hospitalization, or evidence showing 
that the disabilities otherwise render impractical the 
application of the regular schedular standards.   In fact, 
his disabilities are accurately reflected by the schedular 
criteria.  In the absence of evidence of such factors as 
those outlined above, the criteria for invoking the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-59 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial rating higher than 10 percent for arthritis of the 
left knee is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


